DISMISS; Opinion Filed January 31, 2013




                                         S  In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-11-01710-CV

                         KAREN TELLEZ, Appellant
                                   V.
             ADRIANA CARRIZALES AND NELDA VALTIERRA, Appellees

                      On Appeal from the 193rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-11-01517


                             MEMORANDUM OPINION
                      Before Justices O'Neill, FitzGerald, and Lang-Miers
                                 Opinion by Justice FitzGerald

       The parties have filed a “Joint Motion to Dismiss Appeal” in which they aver that they

have settled their dispute. After consideration, we grant the motion and dismiss this appeal as

requested by the parties. See TEX. R. APP. P. 42.1(a)(2)(A).


                                                   /Kerry P. FitzGerald/
                                                   KERRY P. FITZGERALD
                                                   JUSTICE




111710F.P05
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                        JUDGMENT

KAREN TELLEZ, Appellant                            On Appeal from the 193rd Judicial District
                                                   Court, Dallas County, Texas
No. 05-11-01710-CV         V.                      Trial Court Cause No. DC-11-01517.
                                                   Opinion delivered by Justice FitzGerald.
ADRIANA CARRIZALES and NELDA                       Justices O’Neill and Lang-Miers
VALTIERRA, Appellees                               participating.


        In accordance with this Court’s opinion of this date, we DISMISS the appeal pursuant to
the parties’ settlement agreement. Pursuant to the parties’ agreement, we ORDER that each
party bear her own costs of appeal.

       The obligations of Traveler’s Casualty and Surety Company of America as surety on
appellant’s supersedeas bond are DISCHARGED.


Judgment entered January 31, 2013.


                                                   /Kerry P. FitzGerald/
                                                   KERRY P. FITZGERALD
                                                   JUSTICE




111710.op.doc                                  2